19-23185-rdd        Doc 111       Filed 08/16/19       Entered 08/16/19 16:10:13                Main Document
                                                      Pg 1 of 3


                                    Hearing Date and Time: October 11, 2019 at 10:00 a.m. (EDT)
Heather M. Crockett
Deputy Attorney General
Justin Clouser
Deputy Attorney General
Indiana Office of the Attorney General
CURTIS T. HILL, JR.
Indiana Government Center South, 5th Floor
302 West Washington Street
Indianapolis, IN 46204-2770
Telephone: 317-233-6254

Attorneys for the State of Indiana

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 IN RE:
                                                                            CHAPTER 11
    RETRIEVAL-MASTERS CREDITORS BUREAU, INC.1,
                                                                            CASE NO. 19-23185 (RDD)
       DEBTOR.
                                                                            Dockets 52, 60, 67, 69, 72, 75

      STATE OF INDIANA’S NOTICE AND MOTION SCHEDULING HEARING ON
        MOTION TO CONVERT TO CHAPTER 7, OR IN THE ALTERNATIVE,
                      APPOINT A CHAPTER 11 TRUSTEE

         Comes now the State of Indiana, by Indiana Attorney General Curtis T. Hill Jr., and Deputy

Attorneys General Heather Crockett and Justin K. Clouser, and hereby does file its Notice and

Motion Scheduling Hearing on Motion to Convert to Chapter 7, or in the Alternative, Appoint a

Chapter 11 Trustee, and states that:

         1.       On July 10, 2019, the State of Indiana filed its Motion to Convert to Chapter 7, or

in the Alternative, Appoint a Chapter 11 Trustee (the “Motion to Convert”). [Dkt. 52]

         2.       On July 12, 2019, the State of Indiana filed Statements in Support of its Motion to

Convert with supporting letters from the Attorneys General of: Tennessee, Ohio, Washington,

Michigan, Connecticut, Nevada and Texas. [Dkt. 60]


1
  The last four digits of the Debtor’s taxpayer identification number is 9495. The location of the Debtor’s service
address for purposes of this chapter 11 case is 4 Westchester Plaza, Suite 110, Elmsford, NY 10523. The Debtor
also does business as American Medical Collection Agency.
19-23185-rdd     Doc 111      Filed 08/16/19    Entered 08/16/19 16:10:13       Main Document
                                               Pg 2 of 3


       3.      On July 15, 2019, Optum360, LLC filed its Joinder to the Motion to Convert. [Dkt.

67]

       4.      On July 15, 2019, the State of Indiana filed Supplemental Statements in Support of

its Motion to Convert with supporting letters from the Attorneys General of: New York and

Kansas. [Dkt. 69]

       5.      On July 15, 2019, Quest Diagnostics Incorporated filed its Joinder to the Motion to

Convert. [Dkt. 72]

       6.      On July 16, 2019, the State of Indiana filed a Second Supplemental Statement to

the Motion to Convert with a supporting letter from the Attorney General of Kentucky. [Dkt. 75]

       7.      No objection to the Motion to Convert has been filed to the State of Indiana’s

knowledge.

       WHEREFORE, the State of Indiana requests that its Motion to Convert be heard at the

Omnibus Hearing currently scheduled for October 11, 2019 at 10:00 a.m. (EDT) and for all other

relief just and proper in the premises.

                                                     Respectfully submitted,
                                                     CURTIS T. HILL, JR.
                                                     Attorney General of Indiana
                                                     Atty. No. 13999-20

                                                 By: /s/ Heather M. Crockett
                                                     Heather M. Crockett, Atty. No. 26325-22
                                                     Deputy Attorney General
                                                     Justin K. Clouser, Atty. No. 30301-80
                                                     Deputy Attorney General
                                                     Office of Attorney General
                                                     Indiana Government Center South, 5th Floor
                                                     302 West Washington Street
                                                     Indianapolis, IN 46204-2770
                                                     Telephone: 317-233-6254
                                                     Facsimile: 317-232-7979
                                                     Email: Heather.Crockett@atg.in.gov
                                                     Email: Justin.Clouser@atg.in.gov

                                                 2
19-23185-rdd    Doc 111     Filed 08/16/19    Entered 08/16/19 16:10:13       Main Document
                                             Pg 3 of 3



                                 CERTIFICATE OF SERVICE
       I do hereby certify that a copy of the foregoing State Of Indiana’s Motion Scheduling
Hearing on Motion to Convert to Chapter 7, or in the Alternative, Appoint a Chapter 11 Trustee
has been duly served upon all counsel of record listed below, by ECF notification on August 16,
2019:

      Jordan Adler jordan.adler@ag.ny.gov
      John Douglas Beck john.beck@hoganlovells.com, ronald.cappiello@hoganlovells.com
      Jessica Boelter jboelter@sidley.com,
       mlinder@sidley.com;emcdonnell@sidley.com;jessica-boelter-1416@ecf.pacerpro.com
      Cleveland Roswell Burke cleveland.burke@wallerlaw.com,
       tammy.greenblum@wallerlaw.com
      Marvin E. Clements agbanknewyork@ag.tn.gov
      Justin Clouser justin.clouser@atg.in.gov
      Heather M Crockett heather.crockett@atg.in.gov
      Matthew C. De Re matt@attorneyzim.com
      Christopher R. Donoho chris.donoho@hoganlovells.com
      Derek W. Edwards derek.edwards@wallerlaw.com,
       Nancy.easterling@wallerlaw.com;tapdocketingclerk-nash@wallerlaw.com
      William Hao william.hao@alston.com, leslie.salcedo@alston.com
      Serene K. Nakano serene.nakano@usdoj.gov
      Nicholas A. Pasalides npasalides@reichpc.com
      Abigail Ryan abigail.ryan@oag.texas.gov
      Michelle E. Shriro mshriro@singerlevick.com, scotton@singerlevick.com
      William S. Sugden will.sugden@alston.com
      United States Trustee USTPRegion02.NYECF@USDOJ.GOV
      Steven Wilamowsky wilamowsky@chapman.com
      Keith Wofford keith.wofford@ropesgray.com,
       ssally@ropesgray.com;nova.alindogan@ropesgray.com;roy.dixon@ropesgray.com;danie
       l.egan@ropesgray.com
      Tom Zimmerman tom@attorneyzim.com, firm@attorneyzim.com



                                                   By: /s/ Heather M. Crockett
                                                       Heather M. Crockett
                                                       Deputy Attorney General
                                                       Justin K. Clouser
                                                       Deputy Attorney General




                                               3
